Cuff, J.
Motion by defendant for a stay of this action because he is an officer in the military forces. Defendant is a dentist, presently assigned to duty at No. 52 Whitehall Street, New York City. The plaintiff is his wife, who is suing him because of his having violated a separation agreement, pursuant to which he is required to pay thirty dollars a week for the support of his wife and child. As a first lieutenant in the army, defendant’s pay, with allowances for food, et cetera, is $283.66 a month. He contends that he cannot meet his obligations under that agreement by reason of his reduced income. He has offered his wife $80 a month, which she has refused. Defendant also urges that his service as a member of the military forces will prevent him from preparing his case for trial. No proof is submitted in support of that contention. Exercising the discretion that the statute (New York State Soldiers’ and Sailors’ Civil Belief Act [Military Law], § 304) reposes in Special Term, this motion is denied.